TL'.R AITOMNEY                GENERAL
                                     OFTEXAS
                                       .
                                  Ausrrmu.   TExAn     78711
CRAWFORD        C.    MARTIN
  *-RNISY       OL+I6RAs.


                                         July 24, 1972

            Honorable J. W. Edgar                Opinion No. M-1177
            Commissioner of Education
            Texas Education Agency               Re:    Validity, pursuant to Sub-
            201 East 11th Street                        section (d) of Section
            Austin, Texas 78701                         21.904, Texas Education
                                                        Code, of proposed regulation
                                                        of independent school dis-
                                                        trict forbidding its em-
                                                        ployees from holding any
                                                        other position of honor,
                                                        trust or profit under the
                                                        State of Texas or any sub-
            Dear Dr. Edgar:                             division thereof.
                      Your recent letter requesting the opinion of this of-
            fice concerning the referenced matter states, in part, as follows:
                          "A board of trustees of an independent school
                     district of this State (Goliad) has proposed to
                     adopt a school district policy to read, in sub-
                     stance as follows:
                         "'An employee of the school district shall
                     not hold another office or position of honor,
                     trust or profit under the State of Texas or any
                     subdivision thereof. The Board of Trustees
                     expects and requires each employee of the school
                     district to devote his (her) full working time,
                     except as otherwise provided in school policies,
                     to the school district without interference from
                     any other political subdivision of the State of
                     Texas. '
                          "The Board of trustees of the school district,
                     acting formally as a board, has moved that I re-
    ‘7               quest an opinion from the Office of the Attorney
                     General concerning the legality or propriety of
                     such proposed policy."
                      Section 40 of Article XVI of the Constitution of Texas
            is not relevant to your request, inasmuch as an employee of a

                                              -5752-
Dr. J. W.   Edgar, page 2          (M-1177)


school district does not hold an "office of emolument" within
the meaning of that Section. Attorney General's Opinion No.
C-386 (1965).
              Nor is Section 33 of Article XVI of the Constitution
of   Texas applicable to your request, inasmuch as we hold that
employees of an independent school district (Section l(c) of
Article 695h, Vernon's Civil Statutes; Attorney General's Opin.ion
NO.   o-74 ,91 (1946); Muse v. Prescott School District, 349 S.W.2:d
329,     3301-32 (Ark.Sup. 1961); contra, Board of Education v. Cit.y
Louisville, 157 S.W.Zd 337, 345(Ky.Sup. 1941)), as opposed to
employee$of a state-supported university (Boyett v. Calvert,
467   S.W.,2d 205 (Tex.Civ.App. 1971, error ref. n.r.e.1; Talbott
v. Publi.c Service Commission, 163 s.W.Zd 33, 36-37 (Xy.sup. k2,,,
are not State "officers" or "employees" within the purview of
that Section.
          Subsection (d) of Section 21.904, Texas Education
Code, is the identical wording as that portion of Article
2922-21a, Vernon's Civil Statutes, its predecessor; it reads
as follows:
           "No school district, board of education, super-
      intendent, assistant superintendent, principal, or
      other administrator shall directly or indirectly
      coerce any teacher to refrain from participating in
      political affairs in his community, state or nation."
          Therefore, you are advised that the proposed policy
set forth in your letter, insofar as it attempts to proscribe
school district employees' participation in political activities,
is violative of Subsection (d) of Section 21.904, Texas Education
Code, and of no force or effect.

                            SUMMARY

           A school district policy which prohibits a
      teacher from participating in political affairs
      is in contravention of Subsection (d) of Section
      21.904, Texas Education Code, and is of no force
      or effect.
                                     /7




                               -5753-
Dr. J. W. Edgar, page 3           (M-1177)


Prepared by Austin C. Bray, Jr.
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Malcolm Quick
Sig Aronson
James Hackney
Wardlow Lane
SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                            -5754-